CARL B. JONES, Judge,
specially concurring:
It is my judgment that the opinion adopted in this cause correctly applies the applicable law. I write to notice, however, that the State is required to identify parents and establish paternity in order to assure child support is available to children of this State. At the same time the responsible agency is required to forward attorney’s fees to each party erroneously identified in an attempt to accomplish the duties given to it, which creates a built-in expense the Legislature should be cognizant of.